Citation Nr: 0215123	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-44 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected photophobia and corneal scar, right eye 
injury.



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which assigned an initial noncompensable 
disability rating for service-connected photophobia and 
corneal scar, residual of right eye injury.

The veteran appealed the initial rating to the Board, and in 
June 1996, the Board denied the appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and the Court vacated the 
Board's decision and remanded the case in January 1998.  The 
Board remanded the case to the RO for further development of 
the evidence in July 1998.

In March 1999, the RO assigned a 10 percent rating for 
photophobia and corneal scar, residual of right eye injury.  
The Board remanded the case for further development in 
February 2001.


FINDINGS OF FACT

1.  Service-connected photophobia and corneal scar, right eye 
injury, is currently, and has been since the time of the 
original claim in 1992, manifested by complaints of problems 
with sensitivity to sunlight and other bright lights during 
driving at night which require the use of sunglasses and 
limited night driving; redness; watering; and irritation 
causing the veteran to rub the right eye, but there is no 
evidence of impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity of the right eye.

2.  There is no evidence of a level of disability resulting 
from the photophobia and corneal scar, right eye injury, that 
causes "marked" interference with employment due to factors 
not contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected photophobia and corneal scar, 
right eye injury, have not been met.  38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6009.

2.  Referral for consideration of an initial rating in excess 
of 10 percent for the service-connected photophobia and 
corneal scar, right eye injury, is not warranted in this 
case.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the veteran appealed the assignment by the RO 
of an original or initial rating for his service-connected 
eye disorder.  A 10 percent disability rating has been 
assigned analogously under criteria in the VA Schedule for 
Rating Disabilities for evaluating the degree of disability 
resulting from an unhealed injury of an eye, in chronic form.  
These criteria provide that the disability is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  38 
C.F.R. § 4.84a, Diagnostic Code 6099-6009.

The veteran has been assigned a 10 percent rating analogously 
under this criteria because there is no rating criteria to 
evaluate the residual disability of photophobia.  The medical 
evidence in the record reflects visual acuity of 20/20 in 
both eyes and no field loss and there is no evidence of the 
other criteria.  The minimum 10 percent rating has been 
assigned based on an examiner's opinion in a March 1999 
addendum to a October 1998 VA Eye examination report that the 
photophobia constitutes "active pathology" under Diagnostic 
Code 6009.  The analogous criteria chosen by the RO are 
appropriate because the veteran did sustain an injury to his 
eye in service.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (Board should provide an explanation for a 
diagnostic code used for a disorder that must be rated 
analogously to another disorder).  Given that there is no 
evidence of impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity resulting from the 
photophobia, the Board concludes that an initial rating in 
excess of 10 percent for the service-connected photophobia 
and corneal scar, right eye injury, is not warranted under 
the schedular criteria.  38 C.F.R. § 4.84a, Diagnostic Code 
6099-6009.

The veteran has contended that his disability should be 
assigned a rating in excess of 10 percent because the 
photophobia affects the shifts that he works, requiring him 
to work the night shift rather than work the day shift, and 
that this in turn interferes with the time he can spend with 
his family.  He stated on a July 1999 VA Form 9 that the 
photophobia causes such discomfort that he has had to make 
sacrifices because he spends 90 percent of his shift working 
outside.  He also stated that the photophobia is a constant 
ongoing problem that has caused him to make "numerous life 
style changes."

In its February 2001 remand order, the Board noted that the 
effects of the photophobia alleged by the veteran were not 
contemplated by the rating criteria as impairments of earning 
capacity in the average case.  38 C.F.R. § 4.1.  Rather, by 
contending that he experienced disabling effects that were 
not addressed by the rating schedule but that nevertheless 
interfere with his employment, he was, in effect, requesting 
that an initial rating in excess of 10 percent be considered 
on an extraschedular basis.  38 C.F.R. § 3.321(b)(1); 
VAOPGCPREC 6-96 at para. 4 (Aug. 16, 1996) (noting that an 
extraschedular rating is warranted only where the disability 
picture presented by the veteran would, in the average case, 
produce impairment of earning capacity beyond that reflected 
by in VA's rating schedule or would affect earning capacity 
in ways not addressed in the schedule, such as by requiring 
frequent hospitalization or otherwise interfering with 
employment).

Although the RO noted in the March 1999 rating decision that 
there was no basis in this case "for consideration of an 
extraschedular evaluation" and provided the veteran with 
notice of section 3.321(b)(1) in the July 1999 statement of 
the case, the Board noted in its February 2001 remand order 
that recent changes in the law required VA to notify "the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim."  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2001).  For this reason, the Board 
remanded the case for compliance with the notice and duty to 
assist provisions contained in the new law.

Specifically, the Board instructed the RO to write to the 
veteran and notify him that the effects of the photophobia 
that he alleges were not addressed by the rating criteria as 
disabling impairments of earning capacity in the average case 
and that consideration of a rating in excess of 10 percent on 
an extraschedular basis requires evidence that shows that his 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  The Board 
also stated in the remand order that the RO should notify the 
veteran that he should submit evidence, other than his own 
assertions, to substantiate his claim that his photophobia 
presents such an exceptional or unusual disability picture.  
The Board noted that such evidence might include hospital 
records showing treatment for his eye disorder that would 
reflect frequent periods during which he lost time from work 
or a letter from his supervisor describing the effects of the 
photophobia that cause marked interference with the his 
employment duties.

In a letter dated in January 2002, the RO did notify the 
veteran of the type of evidence the Board described above 
that the veteran needed to obtain and submit to the RO to 
substantiate his claim.  Quartuccio v. Principi, No. 01-997, 
slip op. at7 (U.S. Vet. App. June 19, 2002).  The veteran did 
not reply to this letter.  However, he had already been 
notified of the evidence he needed to submit by means of the 
Board's February 2001 remand order of which he received a 
copy.  He replied to the Board's remand order by sending the 
RO a letter which it received in March 2001.

In his letter, the veteran stated that he could not support 
his claim for a higher rating with medical evidence because 
all the doctors he had seen in the past for his photophobia 
have told him that there is no procedure available to correct 
this problem.  He stated that he had not continuously gone to 
doctors for that reason.  He further stated that he had 
learned to live with the effects of his injury and be 
productive in spite of the discomfort he experienced.  He 
stated that he coped with the problem and did not constantly 
call in sick as he felt it would be a detriment to me 
maintaining employment.  Therefore, he could not support his 
claim with records, such as sick leave records, but he 
maintained that he continued to experience discomfort from 
the injury.  He added that "a permanent disability cannot 
always be determined by how often a person goes to the doctor 
or take[s] off sick from work."  He stated that there must 
be some reasonable treatment available to relieve the 
discomfort or many trips to a doctor's office that are a 
waste of time.

Section 3.321(b)(1) provides,

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

In this case, the RO decided in the June 2002 supplemental 
statement of the case that this case did not warrant referral 
for extraschedular consideration.  The Board does not have 
the authority to grant the claim for an initial rating in 
excess of 10 percent on an extra-schedular basis under 
section 3.321(b) because that authority is vested, by the 
terms of the regulation itself, in the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
However, the Board may review on appeal the RO's decision not 
to refer the case to those officials and may consider whether 
referral to "appropriate first-line officials" for 
consideration of an extra-schedular rating is warranted.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board 
may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board agrees with the RO's determination not to refer 
this case for consideration of an initial rating in excess of 
10 percent on an extraschedular basis because there is simply 
no evidence of an "exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  In a May 1994 notice of disagreement, the 
veteran acknowledged that his eye disability "does not cause 
any serious employment handicap" even though he did suffer 
from problems with sunlight and other bright lights during 
driving which caused him to wear sunglasses and limited night 
driving.  Although he contends in his more recent letter of 
March 2001 that he does not go to doctors because there is no 
procedure that can correct the photophobia, he has not 
submitted any evidence of a level of disability resulting 
from the photophobia that causes "marked" interference with 
employment due to factors not contemplated by the rating 
schedule.  Accordingly, the Board concludes that referral for 
consideration of an initial rating in excess of 10 percent 
for the service-connected photophobia and corneal scar, right 
eye injury, is not warranted in this case.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating in excess of 10 percent for the 
service-connected photophobia and corneal scar, right eye 
injury, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

